DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7-12, 14-15, 17-18, 20, 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 7-8, 10-12, 14, 17-18, 20, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi (US Publication Number 2012/0058801 A1) in view of Mao (US Publication Number 2016/0042566 A1, hereinafter “Mao”).

(1) regarding claim 1:
As shown in fig. 1, Mao disclosed a system for enhancing the situational awareness of a user (para. [0009], note that FIG. 1 note that the present invention provides managing the sensory stimulus generated by a head mounted display (HMD).), the system comprising: 
a movable display viewable by the user (para. [0051], note that the augmented reality apparatus 102 may be embodied as a desktop computer, laptop computer, mobile terminal, mobile computer, mobile phone, mobile communication device, one or more servers, one or more network nodes, game device, digital camera/camcorder, audio/video player, television device, radio receiver, digital video recorder, a headset, positioning device, chipset, a computing device comprising a chipset, any combination thereof, and/or the like, also see para. [0051]), and  
a processor (20, fig. 2, processor), configured to receive: (i) an updated position and orientation of the display (para. [0035], note that the positioning sensor may determine the location of the mobile terminal 10 based upon signal triangulation or other mechanisms); (ii) two-dimensional (2D) image data relating to an external scene (para. [0064], note that FIG. 5a illustrates 2D map content 502 displayed in a user interface, which may be displayed when a trigger for activating augmented reality mode is detected); and (iii) three-dimensional (3D) image data relating to the external scene (para. [0064], note that FIG. 5b illustrates a 3D map view 504 of the location illustrated in the 2D map content 502. FIG. 5c illustrates the location in an example augmented reality mode view 506), wherein the display is configured to display an augmented reality 2D image of the external scene based on the received 2D image data, in accordance with the updated position and orientation of the display (para. [0064], note that FIG. 5a illustrates 2D map content 502 displayed in a user interface, which may be displayed when a trigger for activating augmented reality mode is detected); 
wherein the display is further configured to display an augmented reality 3D image of the external scene based on the received 3D image data, viewed by the user through the display (para. [0051]), in accordance with the updated position and orientation of the see-through display (para. [0066], note that the augmented reality control circuitry 118 may transition from a 3D display view to an augmented reality mode display view responsive to detection of a second predefined trigger. This second predefined trigger may comprise, for example, a second user input, such as pressing a key, button, providing a touch gesture or the like. As another example, in an instance in which the predefined trigger for activating augmented reality mode comprises detection of movement of the augmented reality mode apparatus 102 along a predefined trajectory), and 
wherein the see-through display is further configured to selectively display at least one gradual transition selected from the group consisting of: 
a gradual transition of the 2D image into the 3D image (para. [0063], note that the augmented reality control circuitry 118 may transition from the 2D display view to a three-dimensional (3D) display view of at least a portion of the content displayed in the 2D display view). 
Nurmi disclosed most of the subject matter as described as above except for specifically teaching see-through display, configured to display a synthetic image while providing a see-through view of a real-world external scene through the display; and the 3D image overlaid conformally onto a view of the real-world external scene, and a gradual transition of the 3D image into the 2D image.
However, Mao disclosed see-through display (102, see through HMD is disclosed) configured to display a synthetic image while providing a see-through view of a real-world external scene through the display (para. [0051], note that HMDs allow a Computer-Generated Image (CGI) to be superimposed on a real-world view to create an augmented reality or mixed reality. Combining real-world view with CGI can be done by projecting the CGI through a partially reflective mirror and viewing the real world directly. This method is often called Optical See-Through); and the 3D image overlaid conformally onto a view of the real-world external scene, and a gradual transition of the 3D image into the 2D image (para. [0078], note that the tree leaves or cars in the scene may move slower. Further yet, the HMD may gradually transition from 3-D to 2-D effects).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose see-through display to display a synthetic image while providing a see-through view of a real-world external scene through the display; and the 3D image overlaid conformally onto a view of the real-world external scene, and a gradual transition of the 3D image into the 2D image. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0002]). Therefore, it would have been obvious to combine Nurmi with Mao to obtain the invention as specified in claim 1.

(2) regarding claim 3:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein at least one of the 2D image and the 3D image comprises at least one region of interest (ROI) selected from the group consisting of: an ROI selected based on the updated position and orientation of the see-through display; and an ROI selected by the user.
However, Moe disclosed wherein at least one of the 2D image and the 3D image comprises at least one region of interest (ROI) selected from the group consisting of: an ROI selected based on the updated position and orientation of the see-through display (para. [0066], note that the current user's viewpoint 304 is given a higher rendering priority than regions outside the user's viewpoint 304. The user's viewpoint is defined as an area on the display where the user is focusing their view. Therefore, most of the game interactions occur within the user's viewpoint 304. Of course, the gaze of the user is centered around the viewpoint 304); and an ROI selected by the user (para. [0178], note that single video stream may include regions of a frame generated specifically for each player, e.g., generated based on each player's point of view.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein at least one of the 2D image and the 3D image comprises at least one region of interest (ROI) selected from the group consisting of: an ROI selected based on the updated position and orientation of the see-through display; and an ROI selected by the user. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0002]). Therefore, it would have been obvious to combine Nurmi with Mao to obtain the invention as specified in claim 3.

(3) regarding claim 5:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the 3D image depicts at least one region of interest (ROI) obstructed by features in the external scene.
However, Mao disclosed wherein the 3D image depicts at least one region of interest (ROI) obstructed by features in the external scene (para. [0078], note that the action in the game is slowed down to reduce the sensory output produced by the HMD. For example, the tree leaves or cars in the scene may move slower. Further yet, the HMD may gradually, in one embodiment, transition from 3-D to 2-D effects).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the 3D image depicts at least one region of interest (ROI) obstructed by features in the external scene. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0002]). Therefore, it would have been obvious to combine Nurmi with Mao to obtain the invention as specified in claim 5.

(4) regarding claim 7:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein at least one image feature of at least one of the 2D image and the 3D image gradually disappears during the gradual transition.
However, Mao disclosed wherein at least one image feature of at least one of the 2D image and the 3D image gradually disappears during the gradual transition (para. [0075], note that FIG. 3B, some of the visual elements on the display are eliminated gradually and 3-D effects are reduced to start adjusting the user's senses to a 2D presentation on the display before taking off the HMD.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein at least one image feature of at least one of the 2D image and the 3D image gradually disappears during the gradual transition. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0002]). Therefore, it would have been obvious to combine Nurmi with Mao to obtain the invention as specified in claim 7.

(5) regarding claim 8:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein at least one image feature of at least one of the 2D image and the 3D image gradually appears during the gradual transition.
However, Mao disclosed wherein at least one image feature of at least one of the 2D image and the 3D image gradually appears during the gradual transition (para. [0057], note that the real world view is gradually faded out resulting in a virtual view 206 with only the game object 210. Afterwards, other game objects are gradually faded into view until the complete virtual world is rendered in view 208.)
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein at least one image feature of at least one of the 2D image and the 3D image gradually appears during the gradual transition. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0002]). Therefore, it would have been obvious to combine Nurmi with Mao to obtain the invention as specified in claim 8.

(7) regarding claim 10:
Nurmi further disclosed the system of claim 1, wherein at least one transitioning attribute of the gradual transition is selectively modified (para. [0066], note that the augmented reality control circuitry 118 may transition from a 3D display view to an augmented reality mode display view responsive to detection of a second predefined trigger. This second predefined trigger may comprise, for example, a second user input, such as pressing a key, button, providing a touch gesture or the like.).

(8) regarding claim 11:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the see-through display is configured to repeatedly update the gradual transition in accordance with the updated position and orientation of the see-through display.
However, Mao disclosed wherein the see-through display is configured to repeatedly update the gradual transition in accordance with the updated position and orientation of the see-through display (para. [0066], note that the current user's viewpoint 304 is given a higher rendering priority than regions outside the user's viewpoint 304. The user's viewpoint is defined as an area on the display where the user is focusing their view. Therefore, most of the game interactions occur within the user's viewpoint 304. Of course, the gaze of the user is centered around the viewpoint 304).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the see-through display is configured to repeatedly update the gradual transition in accordance with the updated position and orientation of the see-through display. The suggestion/motivation for doing so would have been in order to improve the usability of Head Mounted Devices (HMD), and more particularly, methods, systems, and computer programs for managing the sensory stimulus generated by an HMD (para. [0002]). Therefore, it would have been obvious to combine Nurmi with Mao to obtain the invention as specified in claim 11.

(9) regarding claim 12:
Nurmi further disclosed the system of claim 1, wherein the 3D image is generated in advance based on at least one factor selected from the group consisting of: a radius surrounding the updated position and orientation of the see-through display; a heading vector of the see-through display; a selected region of interest (ROI); and predefined information (para. [0050], note that the trigger may comprise any predefined user input, event, combination thereof, or the like that is defined as a trigger for activation of the augmented reality mode. Accordingly, for example, the predefined trigger may comprise detection of a user selection of a key, button, a predefined touch gesture to a touch screen, hand/finger gestures (for example, a gesture not actually contacting a display and/or not actually contacting the augmented reality apparatus 102) and/or the like).

(10) regarding claim 14:
Nurmi further disclosed the system of claim 1, wherein the movable see-through display comprises a display of a moving platform (para. [0050], note that the predefined trajectory may comprise movement of the augmented reality apparatus 102 along an upward arc, a substantially vertical trajectory, and/or the like, which may, for example, indicate that a user is raising the augmented reality apparatus 102 to a position to enable capture of images of the real world for use in the augmented reality mode.).

The proposed combination of Nurmi and Mao explained in the rejection of system claims 1, 3, 5, 7-8, 10-12 renders obvious the steps of the method (see figs. 6-7 of Nurmi) of claims 17-18, 20, 22-26 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1, 3, 5, 7-8, 10-12 are equally applicable to claims 17-18, 20, 22-26.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi and Mao further in view of Bell et al. (US Publication Number 2015/0269785 A1, hereinafter “Bell”).

(1) regarding claim 9:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the display is further configured to display supplementary image content during the gradual transition.
However, Bell disclosed wherein the display is further configured to display supplementary image content during the gradual transition (para. [0140], note that supplemental 3D objects (such as user-added 3D objects or markers denoting panorama centers) could be displayed in the 2D image, with the correct parts of the 2D image occluding the 3D objects if they are nearer to the viewpoint than the object at that point in the image.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the display is further configured to display supplementary image content during the gradual transition. The suggestion/motivation for doing so would have been in order to facilitate manipulation of 3D and 2D models and to allow user tools for adding user generated content, removing portions of captured content, manipulating a rendering, generating summaries, and the like (para. [0007]). Therefore, it would have been obvious to combine Nurmi and Mao with Bell to obtain the invention as specified in claim 9.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmi and Mao further in view of Van Os et al. (US Publication Number 2013/0326407 A1, hereinafter “Van Os”).

(1) regarding claim 15:
Nurmi disclosed most of the subject matter as described as above except for specifically teaching wherein the moving platform comprises an aircraft in flight. 
However, Van Os disclosed wherein the moving platform comprises an aircraft in flight (para. [0362], note that the 3D animation is a video clip captured by a video capture device of an object orbiting the earth or a manned or unmanned aircraft flying at lower altitudes (e.g., a satellite, a space shuttle, an airplane, a helicopter, etc.).).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein wherein the moving platform comprises an aircraft in flight. The suggestion/motivation for doing so would have been provide an integrated mapping application that includes several useful modalities, including location browsing, map searching, route identifying and route navigating operations (para. [0003]). Therefore, it would have been obvious to combine Nurmi, Mao with Van Os to obtain the invention as specified in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Varga (US Publication Number 2014/0240313 A1) disclosed a Heads-Up-Display ("HUD") system for projecting safety/mission critical data onto a display pair of light weight projection glasses or monocular creating a virtual 360 degree is disclosed.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674